NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 15 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM R. DONGES, named as H/W;                No.    19-16111
CAROLYN DONGES, named as H/W,
                                                D.C. No. 4:18-cv-00093-RM
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

USAA FEDERAL SAVINGS BANK,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Rosemary Márquez, District Judge, Presiding

                             Submitted June 11, 2020**
                             San Francisco, California

Before: M. SMITH and HURWITZ, Circuit Judges, and EZRA,*** District Judge.

      This diversity action dispute concerns the validity of a non-judicial

foreclosure sale based on the failure of William and Carolyn Donges to make


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
payments on the home equity line of credit (“HELOC”) issued to them by USAA

Federal Savings Bank. On appeal, the Donges’s challenge the district court’s grant

of summary judgment to USAA and the denial of their motion for leave to amend

their complaint. We have jurisdiction over this appeal pursuant to 28 U.S.C.

§ 1291, and, under the merger doctrine, can review the district court’s denial of the

Donges’s motion for leave to amend because the judgment was timely appealed, as

it was here. See Levald, Inc. v. City of Palm Desert, 998 F.2d 680, 691 (9th Cir.

1993); see also Disabled Rights Action Comm. v. Las Vegas Events, Inc., 375 F.3d
861, 872 n.7 (9th Cir. 2004) (“an appeal from a final judgment draws in question

all earlier, non-final orders and rulings which produced the judgment.” (cleaned

up)). We affirm.

      1.     The district court properly held that the six-year statute of limitations

for collecting HELOC debt “commences on the due date of each matured but

unpaid installment” or, for future installments, “on the date the creditor exercises

the optional acceleration clause.” Navy Fed. Credit Union v. Jones, 930 P.2d 1007,

1008 (Ariz. Ct. App. 1996). The district court also properly concluded that the

exception to Navy Federal recognized in Mertola, LLC v. Santos, 422 P.3d 1028,

1031–32 (Ariz. 2018) does not apply. Unlike credit-card contracts, the HELOC

Agreements at issue in this case had a fixed maturity date. Id. at 1032.

      2.     The district court properly found that USAA did not accelerate the


                                          2
debt until 2017 when it took an affirmative action to accelerate. Arizona case law

is clear that an affirmative act is necessary to accelerate debt and that the prior

actions the Donges cite do not amount to an affirmative act. See Baseline Fin.

Servs. v. Madison, 278 P.3d 321, 322–23 (Ariz. Ct. App. 2012). USAA was

therefore not time-barred from enforcing its lien.

      3.     The district court did not abuse its discretion in denying the Donges’s

motion for leave to amend their complaint. See Hall v. City of L.A., 697 F.3d 1059,

1072 (9th Cir. 2012) (stating standard of review). The motion was filed eight

months after the deadline to amend pleadings, after the parties had fully briefed

their cross-motions for summary judgment, and was based on information the

Donges had prior to filing the action.

      4.     We award USAA attorney’s fees pursuant to the HELOC Agreements

and Ariz. Rev. Stat. Ann. § 12-341.01(A).

      AFFIRMED.




                                           3